Citation Nr: 0031529	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant, on behalf of her minor children, is 
entitled to an apportionment of the veteran's Department of 
Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	None

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from August 1964 to 
September1969.  The appellant is his ex-wife.  Her claim 
comes before the Board of Veterans' Appeals (Board or BVA) on 
appeal from a May 1996 special apportionment decision, in 
which the Detroit, Michigan, VA Regional Office (RO) denied 
the appellant, on behalf of her minor children, an 
apportioned share of the veteran's VA compensation benefits.  

The Board notes that, during the pendency of this appeal, the 
appellant has been assisted by a representative from the 
Vietnam Veterans of America.  However, because a VA Form 21-
22 (Appointment of Veterans Service Organization as 
Claimant's Representative) has not been associated with the 
claims file, the Board considers this representation 
unofficial.


FINDINGS OF FACT

1.  The appellant is the veteran's ex-wife and has custody of 
their two children.

2.  The veteran receives VA compensation benefits, which 
include an additional amount for his two children.

3.  The veteran is reasonably discharging his responsibility 
for the support of his children by paying court ordered child 
support.  

4.  The appellant has not definitively established that 
hardship exists.

5.  An apportionment of the veteran's VA compensation 
benefits would cause the veteran undue hardship.


CONCLUSION OF LAW

The evidence does not satisfy criteria for apportioning the 
veteran's VA compensation benefits to the appellant on behalf 
of her minor children.  38 U.S.C.A. § 5307 (West 1991); 38 
C.F.R. §§ 3.450, 3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the veteran is not providing 
sufficient financial support for their two children.  She 
alleges that she receives $400 of court-ordered child support 
per month, $160 less than the veteran should be paying to 
cover the $6,000 of child support payments currently in 
arrears.  She also alleges that, because her expenses (which 
include medical insurance for her children) exceed her 
income, she is experiencing financial hardship that could be 
alleviated by apportioning the veteran's compensation 
benefits on behalf of her children.  The veteran counters 
that he provides for his children by paying $400 per month in 
child support, and by caring for and furnishing them 
entertainment, toys and transportation when they visit.  He 
alleges that, if he were required to provide additional 
support, he would experience financial hardship. 

The law provides that if a veteran's child is not in his 
custody, all or any part of the compensation payable on 
account of the veteran may be apportioned as may be 
prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 1991).  
(A child of the veteran for VA purposes includes a legitimate 
child who is under the age of 18 years.  38 C.F.R. § 
3.57(a)(1)(i) (2000).)  VA regulations provide for two types 
of apportionments.  A "general" apportionment may be paid 
pursuant to 38 C.F.R. 
§ 3.450(a)(1)(ii) (2000) if the child is not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  However, if a 
veteran is providing for his child, no apportionment may be 
made pursuant to general apportionment provisions.  38 C.F.R. 
§ 3.450(c).

In cases in which a general apportionment is impermissible, a 
"special" apportionment may be paid where hardship is shown 
to exist.  In such instances, compensation may be apportioned 
between the veteran and his dependents on the basis of facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, the following facts are 
to be considered: the amount of VA benefits payable; other 
income and resources of the veteran and of the dependents who 
are claiming apportionment; and the special needs of the 
veteran, his dependents and/or the apportionment claimants.  
38 C.F.R. § 3.451 (2000).

Special apportionment is apparently meant to provide for 
claimants in situations in which the veteran is reasonably 
discharging his responsibility for the support of his 
child(ren), but special circumstances exist which warrant 
giving the child(ren) additional support.  In this case, for 
the reasons stated below, the Board finds that an 
apportionment of the veteran's VA compensation benefits is 
not warranted.

The appellant is the veteran's ex-wife and has custody of 
their two children. 
According to award letters of record, the veteran currently 
receives VA compensation benefits that include an additional 
amount for his two children.  On behalf of these children, he 
currently pays the appellant $400 per month in court-ordered 
child support.  According to statements of both parties at 
issue, it is not possible for the veteran to be delinquent in 
making the child support payments because the payments are 
withdrawn directly from his disability pay from the U.S. Post 
Office.  The appellant has not submitted evidence to confirm 
that there currently exists a support arrearage in the amount 
of $6,000.  However, even assuming this is the case, by  
paying monthly child support as is required, the veteran is 
providing for his children (albeit to a lesser extent than 
the appellant wishes) and no apportionment may be made 
pursuant to general apportionment provisions.  38 C.F.R. § 
3.450(c).

The question then remains whether a special apportionment is 
warranted under 38 U.S.C.A. § 3.451.  In this case, the 
appellant has not definitively demonstrated that hardship 
exists.  According to a written statement received from the 
appellant in August 1996 and testimony presented at a hearing 
at the RO in August 1996, the appellant currently has total 
monthly income of $1,891 and total monthly expenses of $2,351 
(representing (per month) $550 food, $66 lunches, $360 
utilities, $230 taxes, $100 clothing, $150 medical, $750 
debt, and $145 miscellaneous).  These figures reflect that 
the appellant has insufficient income to cover her expenses.  
However, the appellant has also indicated that she has real 
estate valued at $75,000 and her spouse has monthly income of 
$2,500, the source of which the appellant has indicated is a 
General Motors truck.  With regard to the spouse's financial 
situation, the Board is unsure whether the appellant means 
that the veteran has monthly income of $2,500 from General 
Motors or whether she means that he owns a General Motors 
truck valued at $2,500.  Regardless, the Board does not 
believe that the evidence definitively establishes hardship.  
Even if the spouse has no income, he has a truck valued at 
$2,500 and the appellant has real estate assets valued at 
$75,000, unlike the veteran who lives with and pays rent to 
his mother. 

Assuming for the sake of further argument that the appellant 
has demonstrated hardship, the appellant's claim may not be 
granted as an apportionment of the veteran's VA compensation 
benefits would result in hardship to the veteran.  According 
to his most recent financial statement, which reflects lower 
expenses than the financial statement he submitted in April 
1996, the veteran currently has total monthly income of 
$2,802 (representing (per month) $800 in retirement pay and 
$2,002 in VA compensation), and total monthly expenses of 
$2,712 (representing $500 rent, $400 food, $125 utilities, 
$400 child support, $200 parental support, $130 hair care, 
$147 car insurance, $370 car note, $106 car maintenance, $120 
gas, $22 life insurance, $42 taxes (rounded up), and $150 dry 
cleaning and laundry).  Based on these figures, the veteran's 
income exceeds his expenses by a mere $90.  (The Board 
questions two of the expenses noted, including monthly hair 
care of $130 and monthly dry cleaning and laundry of $150, 
but accepts these figures in light of the fact that the 
veteran failed to mention the additional expenses incurred 
when his child lives with him in the summer).  The Board 
finds that the veteran would suffer undue hardship if it were 
to apportion this $90 on behalf of his children.

Inasmuch as the veteran is providing support for his 
children, the appellant has not definitively established 
hardship, and the veteran's income barely satisfies his 
expenses, an apportionment of the veteran's VA compensation 
benefits on behalf of his children in the appellant's custody 
is not warranted.  Therefore, the appellant's claim for that 
benefit must be denied.  The Board notes that the benefit-of-
the-doubt rule is not for application in a contested claim 
such as this because the benefit of the doubt cannot be given 
to both the appellant and the veteran.  See Elias v. Brown, 
10 Vet. App. 259, 263 (1997).  

As a final matter, the Board notes that it is unfortunate for 
the appellant and her children that the veteran is not fully 
meeting his court-ordered child support obligation.  However, 
the Board has no authority to enforce payment of this 
obligation and hopes that the appellant will seek enforcement 
through the proper channels.  


ORDER

An apportionment of the veteran's VA compensation benefits to 
the appellant, on behalf of her minor children, is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

